Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 10, 2020                                                                                      Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  161596(19)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  In re ROBERT CHARLES COOK                                                                             Elizabeth T. Clement
  ______________________________________                                                                Megan K. Cavanagh,
                                                                                                                         Justices

  ROBERT CHARLES COOK,
           Plaintiff-Appellant,
                                                                      SC: 161596
  v                                                                   COA: 353431

  OAKLAND CIRCUIT JUDGE,
             Defendant-Appellee.
  ______________________________________/

          On order of the Chief Justice, the motion to waive fees is considered and it is
  DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be liable
  for filing fees.
          Appellant is not required to pay an initial partial fee. However, for this application
  to proceed, within 21 days of the date of this order, appellant shall submit a copy of
  this order and refile the copy of the pleadings returned with this order. By doing this,
  appellant becomes responsible to pay the $375.00 filing fee. Failure to comply with this
  order shall result in the dismissal of this application.
          If appellant timely refiles the pleadings, monthly payments shall be made to the
  Department of Corrections in the amount of 50 percent of the deposits made to appellant’s
  account until the payments equal the balance due of $375.00. This amount shall then be
  remitted to this Court.
          Pursuant to MCL 600.2963(8), appellant shall not file a new civil action or appeal
  in this Court until the entry fee in this case is paid in full.
          The Clerk of the Court shall furnish two copies of this order to appellant and return
  a copy of appellant’s pleadings with this order.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 10, 2020

                                                                                Clerk